                                                                           -flLEO
                                                                      U.S. OiSTP/iCT COURT
                 IN THE UNITED STATES DISTRICT COURT                     i\UGUS!A DIV.
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                               DUBLIN DIVISION                        2fll80CT26 PH3:32

RONALD CHANNEL,                                                       CLERK__,„

      Plaintiff,

      V.                                           CV 317-060


JOHNNY SMITH, in both his
individual and official
capacities, and LAURENS COUNTY,

      Defendants.




                                     ORDER




      Presently before the Court is Defendants' motion for summary

judgment. Upon review of the parties' briefs, the record evidence,

and relevant law, the motion is GRANTED for the reasons stated

below.




                                I.   BACKGROUND


      Plaintiff Ronald Channel was a pre-trial detainee in the

Laurens County Jail on August 3, 2015.           On that day, an altercation

occurred between Plaintiff and a Laurens County Sheriff's Deputy,

Defendant Johnny Smith, while Deputy Smith escorted Plaintiff from

the   visitation area   back    to   his   cell.    The   entire   incident    was


recorded by a hallway video camera in the jail.                  Other than the

video, the only evidence presented by the parties is the deposition

testimony   of     Plaintiff.        To    the   extent    his     testimony   is
contradicted by the video, however, it is immaterial.                  See Scott

V. Harris, 550 U.S. 372, 378-81 (2007) (announcing that a court

should not rely upon a ''visible fiction," i.e., a version of events

"utterly discredited" by a videotape; rather, a court should view

the facts "in the light depicted by the videotape").                   In truth.

Plaintiff's account of the incident at deposition is at complete

odds with the video at almost every critical point.                     For that

reason.    Defendants'    Statement of        Material     Facts detailing     the

incident is undisputed, even in the face of Plaintiff's denials.

In other words. Plaintiff's denials, based on his testimony, are

unworthy of credence and will not be discussed further.

     On August 3, 2015, Deputy Smith escorted Plaintiff and another

inmate down a hallway; neither inmate was shackled in any way.

(Defs.' St. of Material Facts, Doc. No. 27-2,                 1-2.)    The other

inmate    rounded   a   corner   and   came   into   the    video   frame   first.

Plaintiff followed, and Deputy Smith followed Plaintiff.                    As they

rounded the corner and walked down the hallway. Plaintiff pointed

and gestured to the right.^        (Id. H 3.)        Deputy Smith immediately

nudged Plaintiff on his right shoulder and gestured to urge him to

continue walking down the hallway.^              (See id.       4.)    Plaintiff


^  Apparently Plaintiff was speaking to a prisoner in the holding
cell to his right who he knew from the streets. (Defs.' St. of
Material Facts, ^ 3.)
2 Defendants use the word "tap" to describe Deputy Smith's contact
with Plaintiff. (Defs.' St. of Material Facts, ^ 4.)     While the
touch was slightly more forceful than a tap, it certainly was not
                                        2
responded to the nudge by stopping and turning to face Deputy

Smith, pointing a finger in his face, and "bowing up" to him.^

(Id. II 5.)   Deputy Smith then shoved Plaintiff in the chest with

an open hand, which forced Plaintiff to step backwards into the

hallway wall.    (Id. H 7.) Plaintiff immediately came back toward

Deputy Smith in a fighting stance, at which time Deputy Smith

lunged into the top of Plaintiff's legs, causing them both to fall

to the floor.    (Id. Hlj 8-9.)

     Because Deputy Smith had essentially undercut Plaintiff when

he lunged into him. Plaintiff ended up on top of Deputy Smith as

they went to the floor.     (Id. H 10.)   Two other law enforcement

officials immediately ran over and helped restrain Plaintiff. (Id.

t 11.)   At no time did Deputy Smith or the other guards punch, hit

or kick Plaintiff; rather, the only force that was used by the

three guards, including Deputy Smith, was holding onto Plaintiff

while gaining control of him.     (Id. K 12.)   Deputy Smith actually

stepped away at one point, allowing the other officials to handcuff

Plaintiff and lead him away.




"a great big push" or a shove that "forced [Plaintiff] to take
three or four unaccounted for steps."     (See Pi.'s Dep., Doc. No.
30, at 30-31.)    In fact. Plaintiff completely stops in his tracks
and faces the deputy.

3 The Court acknowledges that the term "bowing up" is colloquial,
but it is used by Defendants and is an apt description of
Plaintiff's response.    It is beyond dispute that Plaintiff's
response was pugnacious.
                                   3
     Plaintiff had no visible injuries as a result of the incident.

Within a day of the incident, however, Plaintiff was sent to a

doctor at Hillcrest Urgent Care in Laurens County complaining of

back pain.    His back was x-rayed, he was given steroid shots in

his back, and given steroid pills.    (Id.    22, 25.)   Plaintiff

was also taken by ambulance to Fairview Hospital to have an MRI

scan approximately two days after the incident.    (Id. ^ 26.)

     On July 26, 2017, Plaintiff filed this case in the Superior

Court of Laurens County, asserting federal claims of excessive

force and deliberate indifference under 42 U.S.C. § 1983 and state

law claims of failure to provide medical care, negligence and

battery.     Defendants removed Plaintiff's case to this Court on

October 25, 2017.

     On March 23, 2018, this Court denied Defendants' motion for

judgment on the pleadings because the videotape and medical records

upon which they relied were matters outside of the pleadings.

(Doc. No. 16.)      The Court was nevertheless able to narrow the

federal claims, concluding that the claims of excessive force and

deliberate indifference to Plaintiff's medical needs remain only

against Deputy Smith in his individual capacity.    (Id. at 6-7.)

     Upon the close of discovery. Defendants filed the instant

motion for summary judgment.   The Clerk gave the nonmoving party,

the Plaintiff, notice of the summary judgment motion and the
summary judgment rules, of the right to file affidavits or other

materials in opposition, and of the consequences of default.              (Doc.

No.   28.)      Therefore,    the   notice   requirements     of   Griffith    v.

Wainwright, 772 F.2d 822, 825 (11th Cir. 1985) (per curiam), are

satisfied.       The   time   for   filing   materials      in opposition      has

expired, and the motion is ripe for consideration.



                       II. SUMMARY JUDGMENT STANDARD


      The Court should grant summary judgment only if "there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."             Fed. R. Civ. P. 56(a).            The

purpose of the summary judgment rule is to dispose of unsupported

claims or defenses which, as a matter of law, raise no genuine

issues   of    material   fact    suitable   for   trial.    Celotex   Corp.    v.

Catrett, 477 U.S. 317, 322-23 (1986).

      In considering a motion for summary judgment, all facts and

reasonable inferences are to be construed in favor of the nonmoving

party.      Hogan v. Allstate Ins. Co., 361 F.3d 621, 625 (11th Cir.

2004).   Moreover,

      [t]he mere existence of some factual dispute will not
      defeat summary judgment unless the factual dispute is
      material to an issue affecting the outcome of the case.
      The     relevant    rules   of   substantive   law     dictate   the
      materiality of a disputed fact.              A genuine issue of
      material fact does not exist unless there is sufficient
      evidence favoring the nonmoving party for a reasonable
      jury to return a verdict in its favor.
Chapman v. AI Transp., 229 F.3d 1012, 1023 (ll^h cir. 2000) {en

hanc) (quoted source omitted) (emphasis supplied).               The party

opposing the summary judgment motion, however, "may not rest upon

the mere allegations or denials in its pleadings.               Rather, its

responses . . . must set forth specific facts showing that there

is a genuine issue to be tried."           Walker v. Darby, 911 F.2d 1573,

1576-77 (11th Cir. 1990).




                            III.   DISCUSSION


     At summary judgment. Deputy Smith asserts that he is entitled

to qualified immunity for Plaintiff's federal claims of excessive

force and deliberate indifference.


     Qualified   immunity    is    a       judicially-created   affirmative

defense under which "government officials performing discretionary

functions generally are shielded from liability for civil damages

insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person

would have known."   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

"To receive qualified immunity, the public official must first

prove that he was acting within the scope of his discretionary

authority when the allegedly wrongful acts occurred."             Lumley v.

City of Bade City, 327 F.3d 1186, 1194 (ll^h cir. 2003) (citations

omitted).   Courts consider whether the public official was "(a)

                                       6
pursuing a legitimate job-related function {that is, pursuing a

job-related goal), (b) through means that were in his power to

utilize."    Holloman ex rel. Holloman v. Harland, 370 F.3d 1252,

1265 (ll'^^ Cir. 2004).        Here, the incident occurred when Deputy

Smith was acting within the scope of his duties by escorting

Plaintiff back to his cell in his capacity as a prison guard.

Accordingly, Deputy Smith was acting within the scope of his

discretionary authority when he engaged in the conduct presently

challenged by Plaintiff.       See, e.g., Jenkins v. DeKalb Cnty., Ga.,

528 F. Supp. 2d 1329, 1336-37 (N.D. Ga. 2007) (stating that even

if a correctional officer "makes a mistake and violates a rule,

policy or procedure does not mean that the officer is no longer

acting within the scope of his duties as a correctional officer") ,•

Smith   V.   Andrews,   2015    WL   4716037   (S.D.   Ga.   Aug.   7,   2015)

(concluding that prison guards are within the scope of their

discretionary authority when they are escorting a prisoner to a

cell); Bogus v. Ala. Dep^t of Corr., 2008 WL 11379957 (N.D. Ala.

Sept. 22, 2008) (finding that a prison guard was acting within the

scope of his duties in asking a prisoner to return to his cell).

Accordingly, the burden shifts to Plaintiff to demonstrate that

qualified immunity is not appropriate.           See Lumley, 327 F.3d at

1194.
     ''In resolving questions of qualified immunity at summary

judgment, courts engage in a two-pronged inquiry."                       Tolan v.

Cotton, 134 S. Ct. 1861, 1865 (2014).               "The first [prong] asks

whether the facts, taken in the light most favorable to the party

asserting the injury, show the officer's conduct violated a federal

right."   Id. (quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)

(alterations omitted)).         "The      second    prong of     the   qualified-

immunity analysis asks whether the right in question was 'clearly

established' at the time of the violation."                Id. at 1866 (citing

Hope V. Pelzer, 536 U.S. 730, 739 (2002)). "Courts have discretion

to decide the order in which to engage these two prongs . . . [b]ut

under either prong, courts may not resolve genuine disputes of

fact in favor of       the    party seeking        summary judgment."         Id.

(citations   omitted).        Because      Plaintiff       cannot   establish   a

constitutional violation as a matter of law, the Court need not

address the clearly established prong.

     A.   Deliberate Indifference


     Plaintiff     claims    that   the    altercation      with    Deputy   Smith

caused a significant back injury.              (Compl. H 18.)           Plaintiff

further   claims   that   Defendants      allowed    him   "to   suffer   without

proper or adequate medical care" for his back injury.                  (Id. H 25.)

     To establish a claim of deliberate indifference to a serious

medical need, a plaintiff must show (1) he had a serious medical


                                       8
need - the objective component; (2) the defendant acted with

deliberate indifference to that need - the subjective component;

and (3) his injury was caused by a defendant's wrongful conduct.

Goebert v. Lee Cnty., 510 F.3d 1312, 1326 (11^^ cir. 2007).

     In this case, the Court has already noted that Plaintiff is

pursuing his federal claims only against Deputy Smith (see Order

of March 23, 2018, at 6); thus, only the actions of Deputy Smith

are relevant to Plaintiff's claim of deliberate indifference.             At

summary judgment. Defendants point out that there is no evidence

that Deputy Smith was involved in any of Plaintiff's medical care

after the altercation.       For this reason, no reasonable jury could

determine    that   Deputy   Smith's      conduct    vis-a-vis   Plaintiff's

medical care caused harm to Plaintiff let alone that Deputy Smith

acted with deliberate indifference to his back injury.

     In response. Plaintiff does not address Defendants' motion

for summary judgment on his claim of deliberate indifference; thus,

he appears to have abandoned the claim.             Regardless, there is no

evidence to support a deliberate indifference claim against Deputy

Smith.    Deputy Smith is therefore entitled to summary judgment on

the claim.


     B.    Excessive Force


     The use of physical force against a pretrial detainee may

constitute   a   deprivation   of   due    process    in   violation of   the
Fourteenth     Amendment   rather    than   the   Eighth   Amendment's

proscription against cruel and unusual punishment.         Cottrell v.

Caldwell, 85 F.3d 1480, 1490 {11^^ cir. 1996).        To establish an

excessive force claim under the Fourteenth Amendment, a pretrial

detainee "must show only that the force purposely or knowingly

used against him     was objectively unreasonable."        Kingsley v.

Hendrickson, 135 S. Ct. 2466, 2473-74 (2015).        A court considers

the following factors in considering the reasonableness of the

force used: (1) the relationship between the need for the use of

force and the amount of force used; (2) the extent of the injury

inflicted upon the plaintiff; (3) any effort made by the officer

to temper or limit the amount of force; (4) the severity of the

security problem at issue; (5) the threat reasonably perceived by

the officer; and (6) whether the plaintiff was actively resisting.

Id. at 2473.     Deference is given to prison officials acting to

preserve discipline and security.        Fennell v. Gilstrap, 559 F.3d

1212, 1217 (ll*^^ Cir. 2009); see Kingsley, 135 S. Ct. at 2473

("Courts must also credit the government's need to manage the

facility where an individual is detained, and defer to policies

and practices that jail officers believe are needed to preserve

order, discipline, and security.").

     In this case, it is undisputed that Plaintiff "bowed up" and

pointed a threatening finger at Deputy Smith when he was nudged by


                                    10
the deputy.    This created a security problem, particularly since

the officer was escorting two unshackled inmates at the time.

Plaintiff's conduct could have been reasonably perceived as a

threat   to   the   officer.    As    one   court   has   noted,    "physical

resistance by a prisoner in the close confines of a prison is an

exceptionally dangerous event that must be stopped immediately."

Youman v. Wood, 2010 WL 3958703, at *3 (N.D. Fla. Aug. 16, 2010).

Deputy Smith's response        was to shove Plaintiff.             This shove

precipitated Plaintiff's further aggression toward Deputy Smith,

which ultimately resulted in Deputy Smith's lunge into Plaintiff

and the fall that allegedly caused Plaintiff's back injury. Again,

Plaintiff's continued aggression (coming back at Deputy Smith in

a fighting stance) is active resistance and is certainly a threat.

Moreover, Deputy Smith's take down of Plaintiff showed a certain

amount of restraint.     Deputy Smith quelled any threat by Plaintiff

within seconds and exerted no more force than was necessary to

bring the matter to a swift conclusion.

     The   facts    critical   to    this   constitutional   analysis     are

compressed into less than twenty seconds from which Plaintiff

believes a jury could conclude that Deputy Smith's response to his

"bowed up" and threatening conduct was objectively unreasonable.

Yet, to submit this to a jury would be to ignore the deference

that must be given to prison officials under similar circumstances.


                                      11
Whether Deputy Smith's initial shove^ and subsequent take down were

necessary is not the issue.    "The existence of ^a mere dispute

over the    reasonableness of a particular use    of force or the

existence of arguably superior alternatives' is not enough to

support a claim of excessive force in an institutional setting."

Scroggins v. Davis, 346 F. App'x 504, 505 (ll^'^ Cir. 2009) (quoting

Campbell v. Sikes, 169 F.3d 1353, 1375 (ll^h cir. 1999)).   Moreover,

the Court is to apply the objectively reasonable standard in light

of the facts confronting the officer at the time of the incident,

not with the 20/20 vision of hindsight.   Mobley v. Palm Beach Cnty.

Sheriff Dep't, 783 F.3d 1347, 1353 (11^^ cir. 2015).

     This case exemplifies the admonition of the United States

Supreme Court in Graham v. Connor, 490 U.S. 386, 396 (1989):    "Not

every push or shove, even if it may later seem unnecessary in the

peace of a judge's chambers, violates a prisoner's constitutional

rights."

     In short, in viewing the video of the incident in the light

most favorable to Plaintiff, this Court concludes that no jury

could find that the force used by Deputy Smith was objectively

unreasonable.    Cf. Bennett v. Parker, 898 F.2d 1530, 1533 (11*^^

Cir. 1990) (holding that grabbing an inmate by the throat and



^ The Court is referring to the deputy's shove of Plaintiff after
Plaintiff "bowed up" at him, not the mere nudge of Plaintiff's
shoulder.
                                12
pushing him against the bars of his cell was not excessive after

the inmate failed to follow instructions and disrupted prison

procedures).   Accordingly, Deputy Smith is entitled to summary

judgment on Plaintiff's excessive force claim.



                         IV.   CONCLUSION


     Upon the foregoing, Defendant Smith's motion for summary

judgment as to Plaintiff's federal claims (doc. no. 27) is GRANTED.

The Court declines to exercise jurisdiction over Plaintiff's state

law claims^; thus, they are DISMISSED WITHOUT PREJUDICE.    The Clerk

is directed to ENTER FINAL JUDGMENT in favor of Defendant Johnny

Smith and CLOSE this case.   Costs are taxed against Plaintiff.

     ORDER ENTERED at Augusta, Georgia, this          day of October,

2018.




                                     UNITED STA-JJBTs DISTRICT




5 Pursuant to 28 U.S.C. § 1367(c), a district court may decline to
exercise supplemental jurisdiction over state law claims if it has
dismissed all claims under which it has original jurisdiction.
                                13
